Case 2:19-cv-00910-MLP Document 4 Filed 06/18/19 Page 1of1

UNITED STATES DISTRICT COURT FOR THE WESTERN DISTRICT OF WASHINGTON

C.O. by and through her guardian Alison Hall-O'Neill
vs Plaintiff(s), Case No.:2:19-cv-910

Amazon.com, Inc., et al. DECLARATION OF SERVICE
Defendant(s),

 

The undersigned, being first duly sworn on oath deposes and says: That he/she is now and at all times herein mentioned was a
resident of the United States, over the age of eighteen years, not a party to or interested in the above entitled action and competent
to be a witness therein.

That on 6/13/2019 at 2:10 PM at the address of 300 Deschutes Way SW Ste 304, Tumwater, within Thurston County, WA, the
undersigned duly served the following document(s): Summons in a Civil Action; Class Action Complaint and Demand for Jury
Trial; Civil Cover Sheet in the above entitled action upon A2Z Development Center, Inc., by then and there personally delivering 1
true and correct set(s) of the above documents into the hands of and leaving same with Cynthia Jones, Customer Service Associate
for Corporation Service Company, Registered Agent, who is authorized to accept service on behalf of the above.

Physical description of person served: Gender: Female | Race: White | Age: 40s | Height: 5' 8" | Weight: 140 | Hair: Black

I declare under penalty of perjury under the laws of the state of WASHINGTON that the foregoing is true and correct.

YZ 2, Aa
DATE: 6/18/2019 KE. BEE. ——

TOTAL: $ 85.00 M. Anderson

Registered Process Server

License#: Pl #4395 - Expiration Date: 11/29/2019
Seattle Legal Messengers

4201 Aurora Avenue N, #200

Seattle, WA 98103

(206) 443-0885

 

DECLARATION OF SERVICE 267849 PAGE 1

 
